Citation Nr: 1647525	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-03 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Joseph's Medical Center on November 22, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to August 1969, and from September 1981 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC) in St. Cloud, Minnesota.  While a copy of the decision is not currently on file, the Board finds no prejudice to the Veteran in proceeding with a decision at this time as such is completely favorable to him.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The medical services received on November 22, 2011, at St. Joseph's Medical Center were not authorized in advance by VA, and were for a nonservice-connected disability. 

2.  The medical services received on November 22, 2011, were provided in a hospital emergency department; were for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of this emergency treatment; the Veteran is financially liable to the provider of that emergency treatment; and the record does not reflect the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at St. Joseph's Medical Center on November 22, 2011, are met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-1008 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA) explains VA's duties to notify and assist a claimant.  See 38 U.S.C.A. 
§§ 5100 , 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).  However, in Barger v. Principi, 16 Vet. App. 132, 138   (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  In Barger, the Court found the VCAA was not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  In addition, the Board notes that, while the Court appeared to assume that the VCAA was applicable to a Chapter 17 claim in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), it explicitly held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The Board further notes that the provisions of Chapter 17 contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

In December 2011, prior to the initial unfavorable decision in this case, the Veteran was provided notice of the information and evidence necessary to substantiate his claim, and VA's respective duties in regard to obtaining such evidence.  Furthermore, through the decisional documents, the Veteran was advised of the basis of the denial.  Regardless, for the reasons stated below, the Board finds the Veteran is entitled to the benefit sought on appeal.  Therefore, any deficiency under the VCAA or the notice requirements of Chapter 17 is non-prejudicial.

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  Here, the Board notes the evidence fails to show that the treatment provided to the Veteran on November 22, 2011, was preauthorized, and the Veteran has not contended otherwise.  Additionally, the record does not reflected the Veteran received care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52 (a)(3).

In cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. § 1728 or 38 U.S.C.A. 
§ 1725.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).

In this case, the Board notes the Veteran has multiple service-connected disabilities, which, at the time of his private treatment at St. Joseph's Medical Center in November 2011, included right wrist, right elbow, low back, left knee, right knee, hearing loss, left second toe, thoracic spine, and left foot cyst disabilities.  However, the record does not reflect the treatment received at the private facility on November 22, 2011, was for any of his service-connected disabilities.  Rather, the record reflects he was treated for complaints pertaining to right-sided neck pain.  The Board also notes the Veteran had not contended these complaints were aggravating his service-connected disabilities.  His overall combined disability rating is shown to have been 40 percent at the time he received the medical treatment in question.  In other words, he did not have a service-connected disability which is total and permanent in nature at the time of the November 2011 treatment.  There is also no indication in the record he was participating in Chapter 31 rehabilitation program at that time. As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted.  

Accordingly, the route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Millennium Act.  Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000-1008 .

The Veteran has to satisfy all of the following conditions to receive benefits under 38 U.S.C.A. § 1725:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002  (a)-(h).

In this case, the record reflects the medical services received by the Veteran on November 22, 2011, were provided in a hospital emergency department at St. Joseph's Medical Center.  Further, there does not appear to be any dispute that the Veteran was financially liable to the provider of these services for the treatment.  There is also no indication he has coverage under a health plan contract for payment or reimbursement, in whole or in part, for these services.  Nothing indicates this medical treatment was due to an accident or work-related injury, and the Board has already determined he was not eligible for reimbursement under 38 U.S.C.A. § 1728.  Moreover, the record does reflect he was enrolled in the VA health care system and had received medical services within the 24-month period preceding the November 22, 2011, emergency treatment.  In fact, the record reflects the Veteran received medical treatment from VA earlier that day for similar complaints.

The claim was denied by the VAMC based upon a finding that the medical services were not emergent in nature, and that VA or other Federal facility/provider was feasibly available.  However, the Veteran contends it was emergent in nature, in part, because the medication and other treatment he had received earlier that day from VA provided no relief.  He has also emphasized the severity of the symptoms he was experiencing at that time, and provided details thereof.  Furthermore, he has stated that his spouse, a nurse, recommended that he seek emergency care for his symptoms.  The medical records from St. Joseph's Medical Center are consistent with these contentions.  Moreover, the Veteran has submitted uncontested contentions that, at the time he sought the emergency treatment, the closest VA medical facilities were closed, and that the only one open to provide treatment would involve a significant amount of additional time and travel, as such was 140 miles away, as opposed to the local private facility where he received treatment on November 22, 2011.

The Board also notes that the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the medical services received on November 22, 2011, were for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and that VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

In view of the foregoing, the Board finds the Veteran's satisfies the requisite criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 for the services received at St. Joseph's Medical Center on November 22, 2011.  Therefore, the benefit sought on appeal is allowed.



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at St. Joseph's Medical Center on November 22, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


